United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40790
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DOMINGO PANDO ARANDA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:88-CR-153-6
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Domingo Pando Aranda (Aranda), federal prisoner # 41913-079,

proceeding pro se, moves for leave to proceed in forma pauperis

(IFP) on appeal.   Aranda seeks to appeal the district court’s

denial of his second “Motion for Relief” from his 1988 sentence

based on United States v. Booker, 543 U.S. 220 (2005).      The

district court also denied Aranda’s motion for leave to proceed

IFP and certified that an appeal would not be taken in good

faith.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40790
                                -2-

     Aranda’s IFP motion is a challenge to the district’s

certification.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   He has failed to show that his appeal involves “legal

points arguable on their merits (and therefore not frivolous).”

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal

quotation marks omitted); see United States v. Early, 27 F.3d
140, 142 (5th Cir. 1994); United States v. Gentry, 432 F.3d 600,

605-06 (5th Cir. 2005).   Accordingly, the motion for leave to

proceed IFP on appeal is DENIED and the appeal is DISMISSED as

frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

Aranda is WARNED that the filing or prosecution of frivolous

appeals in the future will subject him to sanctions.   See FED.

R. APP. P. 38; Clark v. Green, 814 F.2d 221, 223 (5th Cir. 1987).